Citation Nr: 1734229	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome, including as secondary to service-connected chronic idiopathic glomerulonephritis.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1968 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.

This case was previously before the Board in April 2015.  A supplemental statement of the case was most recently issued in March 2017.  The case was returned to the Board for appellate consideration.  

The Board notes that, in April 2008, a power of attorney (POA) was executed on a VA Form 21-22a, Appointment of Individual as Claimant's Representative, naming Blair Law Offices as the Veteran's representative.  

The Veteran's appeal was initially certified to the Board in January 2014.  In February 2014, the Veteran provided a signed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming West Virginia  Department of Veterans Assistance as his representative.  

In February 2016, the Veteran's representative, John C. Blair of the Blair Law Group, informed the RO that he was withdrawing as the Veteran's representative; the February 2016 statement indicates that the Veteran was provided with notice of his withdrawal as representative.

The Veteran's appeal was returned to the Board in April 2017.   

Pursuant to 38 C.F.R. § 20.608(b)(2), after an appeal has been certified to the Board, a representative may not withdraw services as a representative in the appeal unless good cause is shown on motion, and motion must be in writing and must comply with the criteria set forth in 38 C.F.R. § 20.608(b)(2).  Here, although the Veteran's claims file does not indicate whether such notification was received, the Veteran appears to have been notified of the withdrawal of representation by Blair Law Offices.  Such withdrawal occurred after the Veteran appointed a new representative and prior to the recertification to the Board of the Veteran's appeal.  Therefore, the Board concludes that the West Virginia Department of Veterans Assistance is the Veteran's representative in this matter.


FINDINGS OF FACT

1.  Chronic fatigue syndrome was not manifested during service or within one year of separation.  Chronic fatigue syndrome is not attributable to service.

2.  Chronic fatigue syndrome is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  Chronic fatigue syndrome is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter to the Veteran.  This letter explained the evidence needed to substantiate the claim for service connection.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. The Veteran was afforded VA examinations responsive to the claim for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  
 
The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As chronic fatigue syndrome is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran contends that his chronic fatigue syndrome is caused or aggravated by his service-connected chronic idiopathic glomerulonephritis.

Treatment reports from Dr. L of the Charleston Renal Group dated from 1999 to 2003 noted that, in addition to chronic renal insufficiency secondary to proliferative glomerulonephritis, the Veteran was also treated for chronic fatigue syndrome.

On VA examination in June 2009, the VA examiner opined that the cause of the Veteran's marked fatigue and lethargy was not obvious, but it was clearly not due to either anemia (normal hemoglobin for the past 7 years) or to renal insufficiency.  He determined that the Veteran's microscopic hematuria and minimal proteinuria were not responsible for his fatigue.

On VA examination in August 2009, the June 2009 examiner commented that there was a clear dissociation between the Veteran's marked fatigue and his renal disease, given that his renal function had remained normal for the past 7 years, as had his hemoglobin.  He found that there was no obvious reason for such marked fatigue based upon microscopic hematuria and minimal proteinuria, these being the only abnormal manifestations of his diagnosis of glomerulonephritis.  Dr. A indicated that the Veteran's depression and other medical problems, including degenerative arthritis and obesity, were the main contributors to his activity-limiting fatigue.  

In a May 2010 statement, private physician Dr. A noted that the Veteran had been under his care for fatigue due to having glomerulonephritis.  Dr. A noted that fatigue was a common symptom resulting from glomerulonephritis.  In a December 2010 statement, Dr. A wrote that chronic fatigue is a symptom reported in 100 percent of patients with proteinuria.  

A November 2013 VA examination indicated that the Veteran had sleep impairment due to anxiety and depression.  

October 2016 treatment records from Dr. F at Southern West Virginia Nephrology Associates state that the Veteran has chronic fatigue secondary to nephritis and prednisone use, but that the Veteran does not want to discontinue prednisone use.  

A statement from Dr. A at Addison Kidney Consulting, received in October 2016, indicates that the Veteran was treated for fatigue and hypertension due to chronic idiopathic glomerulonephritis.  According to Dr. A, fatigue, hypertension, muscle and joint pain, weakness, and headaches were common "symptoms of" chronic idiopathic glomerulonephritis.  Dr. A stated that the Veteran's fatigue was debilitating enough to reduce his daily activity.  An attached fact sheet on kidney disease states that the signs and symptoms of kidney disease include swelling of the legs, ankles, or feet, tiredness (lethargy), nausea, problems with urination, muscle twitches and cramps, loss of appetite, weakness, shortness of breath, and difficulty sleeping.  

A February 2017 VA chronic fatigue examination report indicates that the Veteran does not meet the diagnostic criteria for a diagnosis of chronic fatigue syndrome.  The diagnostic criteria includes:  sudden onset of severe, debilitating fatigue, lasting 6 months or more and reducing daily activity by at least 50 percent; exclusion, by history, examination, and/or laboratory tests of all other clinical conditions that may cause similar symptoms; and 6 or more of symptoms, including low grade fever, non-exudative pharyngitis, palpable or tender cervical or axillary lymph nodes, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), migratory joint pains, neuropsychological symptoms, and sleep disturbance.  

The VA examiner noted that the Veteran was diagnosed with glomerulonephritis in service, and that the Veteran reported a history of fatigue since then.  The VA examiner also noted that the Veteran also had ongoing kidney problems and poor kidney function, such that he used prednisone intermittently.  The VA examiner also noted that the Veteran had chronic obstructive pulmonary disease (COPD) from working in the coal mines, and has been diagnosed with depression, sleep apnea, and diabetes mellitus.  The Veteran complained of fatigue, shortness of breath, and hypersomnolence. 

The VA examiner concluded that the Veteran does not have chronic fatigue syndrome.  The VA examiner acknowledged that the Veteran's fatigue is chronic, but that the fatigue is due to other clinical conditions known to cause fatigue.  An addendum medical opinion explains that the Veteran's complaints of fatigue and weakness are indeed symptoms of his glomerulonephritis and/or depression and not a separate disability.  The VA examiner stated that the Veteran does not have "chronic fatigue syndrome" because he does not have a condition causing fatigue in the absence of another known disease; his chronic fatigue is from his kidney disease, depression, diabetes, and glomerulonephritis.  His abnormal kidney function tests are also related to these diagnosed conditions and there are no laboratory findings diagnosing or supporting the diagnosis of chronic fatigue syndrome.  The VA examiner reiterated that chronic fatigue syndrome is a diagnosis of exclusion, which requires excluding other diagnoses that could be responsible for the fatigue, and that this does not exist with regard to the Veteran, because the Veteran has multiple conditions known to cause fatigue.  

Based on the evidence of record, the Veteran's claim of service connection for chronic fatigue syndrome, including as secondary to a service-connected disability must be denied.

Here, no chronic fatigue syndrome was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed chronic fatigue syndrome during service or within one year of separation.  38 C.F.R. § 3.303(b).  The Veteran is competent to report symptoms and diagnoses of chronic fatigue syndrome, and when his symptoms were first identified.  However, nothing in the Veteran's treatment records reflects a relationship between his service and his claimed chronic fatigue syndrome.  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   

The weight of the evidence reflects that the Veteran does not have chronic fatigue syndrome related to his service.  The August 2009 and February 2017 VA examination reports, and related VA medical opinions, clearly concluded that the Veteran does not have "chronic fatigue syndrome."  These reports, and statements from the Veteran's own treating physician, indicate that the Veteran experiences fatigue as a symptom of his multiple service-connected and nonservice-connected disorders.  The February 2017 VA examiner clearly indicates that the Veteran does not meet the diagnostic criteria for "chronic fatigue syndrome."  Significantly, the VA examiner points out that chronic fatigue syndrome is a diagnosis of exclusion, and where fatigue can be attributed to another diagnosed condition, it is not chronic fatigue syndrome.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's claimed chronic fatigue syndrome to an in-service event, injury, or illness, including the service-connected depression, diabetes mellitus, and/or chronic idiopathic glomerulonephritis, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinions of the August 2009 and February 2017 VA examination reports, as well as the clinical evidence of record.  These opinions, determining that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome, and instead had chronic fatigue as a symptom of his multiple service-connected and nonservice-connected disabilities are entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Court has held that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   In this regard, the Board points out that the opinions of the VA examiners were specific and well-reasoned, as well as based on review of the record and consideration of the Veteran's assertions.  The VA examiners found that the Veteran did not have chronic fatigue syndrome as defined by the relevant diagnostic criteria, and that the Veteran's chronic fatigue was not a manifestation of a separate, diagnosed disorder that had onset during service and/or was related to any event, illness, or injury in service, including by means of causation or aggravation, to the Veteran's service-connected disabilities.  The rationales provided explained the reasons for the conclusions based on an accurate characterization of the evidence of record, which does not demonstrate that the Veteran has chronic fatigue syndrome related to service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of chronic fatigue syndrome.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for chronic fatigue syndrome is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


